An unpub|is

surname CQuRT
or~'
NEVADA

CLERK’S ORDER

curiam ~ ada

|ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COUR.T OF THE STATE OF I\)IV_EVADA

DOMINI(C ANTHONY MARROCCO, AN No. 65773
INDIVIDUAL,

Appellant, 1
 F§§..§D
MARK A. HILL, AN INDIVIDUAL; AND JUN 1 2 2014
MARCELLOUS MCZEAL, AN

INDIVIDUAL, G,_E§RA°;E "' L"§§’,,E"‘§C',",,RT
Respondents. BY 

GRDER DISMISSING APPEAL

Pursuant to appellant’s. motion for voluntary dismissal, this
appeal is dismissed. NRAP 42(b).
lt is so ORDERED.

CLERK oF THE SUPREME C.oum‘
TRACIE K. LINDEMAN

BY@ 

Hon. Rob Bare, District Judge
Lionel Sawyer & Collins/Las Vegas

Nersesian & Sankiewicz
Eighth District Court Clerk

CC§

/4 ~ /Q,€é(,,